                    IN THE UNITED STATE S DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                            NO . 7 : 17-CR- 154-7H


 UNITED STATES OF AMERICA ,



        v.
                                                         ORDER
 JENNIFER COLORADO WELLS ,

        Defendant .




        This matter is before the court on defendant ' s motion             [DE

#394]    asking this court to modify defendant ' s reporting date and

location to begin serving her sentence .          The undersigned allowed

defendant to self - report to the BOP facility designated by the

BOP .    It appears defendant has been designated to Alderson , West

Virginia , and notified by the US Marsha l Service to report on May

20 , 2019 .     The court notes defense counsel did not attach a copy

of the notification to this motion .       Defendant claims she is unable

to obtain transportation to Alderson and would like a reporting

site closer to her home .      She then spec i fically requests a facility

in the State of Florida .


        Under   the   circumstances ,   this   court   wi l l   not   recommend

placement at a specific BOP fac i lity .       Further , the only record of
defendant ' s   current   address   before   the   court   is   the   address

contained in the Presentence Report .        Based on that address , the

BOP facility at Alderson , WV is over 100 miles closer to her home

than any of the BOP fac il ities in Florida .


       Defendant ' s   motion to modify is    DENIED .     If defendant    is

unable to comply with the order to self - report ,         defense counsel

should notify the Marshal Service .

                ir
      This ~ay of May 2019 .




                                                      District Judge

At Greenville , NC
#26




                                      2
